Name: Decision No 3/80 of the EEC-Austria Joint Committee - Community transit - of 24 November 1980 amending the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit following the accession of the Hellenic Republic to the European Communities
 Type: Decision
 Subject Matter: Europe;  European construction;  transport policy;  tariff policy
 Date Published: 1981-04-18

 Avis juridique important|21981D0418(03)Decision No 3/80 of the EEC-Austria Joint Committee - Community transit - of 24 November 1980 amending the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit following the accession of the Hellenic Republic to the European Communities Official Journal L 107 , 18/04/1981 P. 0124 - 0126 Spanish special edition: Chapter 02 Volume 08 P. 0126 Portuguese special edition Chapter 02 Volume 08 P. 0126 ANNEX IV THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit, and in particular Article 16 (3) (c) thereof, Whereas, following the accession of the Hellenic Republic to the Community, it is desirable, as long as customs duties and other charges have not been eliminated in intra-Community trade, to be able to distinguish goods according to whether they have acquired Community status in the Community of Nine or in Greece; Whereas, on these grounds, it has proved necessary to introduce internal Community transit documents, comparable with those already in use but distinguished therefrom by the references T 2 GR and T 2 L GR, as well as to make other provisions for the application of the rules on Community transit; Whereas consequently it is necessary to adapt the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The Additional Protocol GR in the Annex to this Decision shall be added to the Agreement concluded between the European Economic Community and the Republic of Austria on the application of the rules on Community transit. The Protocol shall form an integral part of the Agreement. Article 2 The Decision shall enter into force on 1 January 1981. However, the provisions of Article 6 of the Additional Protocol referred to in Article 1 regarding the Community Transit Transfer Note shall enter into force on 1 July 1981. Done at Brussels, 24 November 1980. For the Joint CommitteeThe ChairmanF. KLEIN ANNEXADDITIONAL PROTOCOL GR on special procedures implementing the Agreement made necessary by the accession of the Hellenic Republic to the Community Article 1 In this Protocol the "Community as constituted before the accession of Greece", hereinafter called "Community of Nine", shall mean the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the French Republic, Ireland, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands and the United Kingdom of Great Britain and Northern Ireland. Article 2 Save as provided in Articles 3 and 6 of this Protocol, the provisions of the Agreement expressly referring to transit forms, declarations and documents T 2 or T 2 L shall apply equally to transit forms, declarations and documents T 2 GR or T 2 L GR. Article 3 The issue by an Austrian office of departure of a transit document T 2 GR or T 2 L GR shall be subject to the presentation at that office of a transit document T 2 GR or T 2 L GR drawn up in a Member State. Article 4 1. A T 2 GR declaration is a declaration made:- on a form corresponding, except as regards spaces reserved for national use and the dimensions of boxes wholly or partly delineated by dotted lines, to the specimen shown in Annex I or Annex III to the Regulation on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure (Appendix II to the Agreement), accompanied where appropriate by one or more forms corresponding to the specimens shown in Annex II or Annex IV to the said Regulation, or - on a form corresponding to the specimen shown in Annex I to the Regulation introducing a Community transit declaration form for use in an automatic or electronic data-processing system (Appendix IIA to the Agreement). 2. The principal shall indicate whether the Community transit declaration is made on a form T 2 GR, accompanied, where appropriate, by one or more continuation sheets, T 2 GR bis, by inserting in printed characters or in typescript, in the space following the "T" symbol on these forms, the symbols "2 - TWO GR". Article 5 1. The form on which the internal Community transit document T 2 L GR is drawn up must conform to the specimen annexed hereto. However, Member States may allow the use of forms corresponding to the specimen shown in Annex XI to the Regulation on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure (Appendix II to the Agreement) the symbol "T 2 L" of which has been completed at the time of the preparation of the document by the addition of the letters "GR" either in typescript or legibly and indelibly handwritten. 2. The provisions of Article 2 (2), (5) (a), (6), first two subparagraphs, (9) and (10) and Title V of the Regulation referred to above (Appendix II to the Agreement) shall apply to the document T 2 L GR. Article 6 1. For the purpose of implementing the provisions of Title IV, Section I of the Regulation referred to above (Appendix II to the Agreement): (a) - the International Consignment Note or the International Express Parcels Consignment Note drawn up in respect of goods accepted for transport by one of the railway authorities of the Community of Nine, or - the Community Transit Transfer Note drawn up for goods accepted for transport by one of the national representatives of the transport undertaking in the Community of Nine shall have equivalent effect to a declaration or document T 2 provided it does not bear the symbol "T 1" or "T 2 GR"; (b) - the International Consignment Note or the International Express Parcels Consignment Note drawn up in respect of goods accepted for transport by the Greek railway authorities, or - the Community Transit Transfer Note drawn up for goods accepted for transport by the Greek national representative of the transport undertaking shall have equivalent effect to a declaration or document T 2 GR provided it does not bear the symbol "T 1" or "T 2", the symbol "T 2" being authenticated by the stamp of the office of departure. 2. For the implementation of Article 8 (2) of the Agreement the document must be stamped "T 2 GR" when the goods concerned arrive in Austria under cover of:- a document T 2 GR,- an International Consignment Note, an International Express Parcels Consignment Note or a Community Transit Transfer Note equivalent to document T 2 GR, or - a document T 2 L GR. >PIC FILE="T0029945"> >PIC FILE="T0029946">